Citation Nr: 1639400	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-34 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for bipolar disorder. 

2.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to July 2002. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran appeared at a videoconference hearing before a Veterans Law Judge (VLJ) at the RO in May 2015.

The VLJ who conducted the May 2015 hearing is retired from the Board.  In an August 2016 letter, the Veteran was offered the opportunity to testify at another hearing with a VLJ.  The Veteran elected to proceed without another Board hearing

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDINGS OF FACT

1.  The June 2010 RO rating decision denied the claim of service connection for bipolar disorder; the Veteran was notified of the decision and apprised of his right to appeal, but he did not appeal in a timely fashion.

2.  The evidence received since the June 2010 RO rating decision is neither cumulative nor repetitive of facts that were previously considered.

3.  The Veteran's bipolar disorder is causally related to active duty service.


CONCLUSIONS OF LAW

1.  The June 2010 rating decision that denied service connection for bipolar disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.201, 20.302, 20.1103 (2016).

2.  The evidence received since the June 2010 rating decision is new and material for the purpose of reopening the claim of service connection for bipolar disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for entitlement to service connection for bipolar disorder have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for bipolar disorder.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after di4scharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§°1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A claim for service connection for bipolar disorder was previously considered and denied by the RO in a June 2010 rating decision.  The Veteran was notified of this decision and his appellate rights by letter dated June 15, 2010.  The Veteran did not file a notice of disagreement, or submit new and material evidence, within one year of notice of decision.  Thus, it became final.  38 C.F.R. § 3.156(b), 20.1103; Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 7105.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156, 20.1105.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).   

Moreover, the veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. §  3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the prior decision, the record included the claim, the service records, and treatment records, which indicated the Veteran had his first manic episode of bipolar disorder in 2004.  In essence, at the time of the prior decision, there was no accepted evidence of an in-service disease or injury or a nexus between service and the Veteran's bipolar disorder.

The evidence received since the June 2010 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  The Veteran submitted June 2014 medical opinion from two VA psychologists that linked the Veteran's bipolar disorder to his active service.  This new evidence addresses the reasons for the previous denial - that is, the absence of a nexus between the Veteran's active service and his bipolar disorder.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus, 3 Vet. App. at 513.  Accordingly, the claim is reopened.

The Board also finds that the criteria for entitlement to service connection for bipolar disorder have been met.  In this respect, the Veteran first manifested a manic episode of bipolar disorder in July 2004 (approximately 2 years after service), which required VA hospitalization.  At that time, the Veteran described having "mixed feelings" about his 4 year term of military service.  He described being hazed during the first two years and never having felt "stability" after suddenly leaving his "stable" world of family and friends.  He further described transient periods of depression with suicidal thoughts.  At that time, a VA examiner commented as follows: "[the Veteran's] past experiences in the army do offer considerable exposure to his development of bouts of anxiety and depression that he is unable to control himself at times."

The lay evidence includes witness statements regarding the Veteran's behavioral changes which began during service.  The Veteran describes the onset of transient episodes of depression, suicidal thoughts, hypomania and violent altercations in service for which he saw a psychologist at the regimental headquarters at Fort Benning.  A service mate confirms that the Veteran sought psychiatric treatment in service.  The Board observes that such records are not associated with the claims folder, but also observes that in-service mental health treatment records may not have been stored with the service treatment records and, in fact, may no longer exist.  See M21-1, IV.ii.1.D.2.a.  Thus, the lay evidence establishes that the Veteran sought psychologist counseling in service.

The Board also notes that the lay history provided by the Veteran and his witnesses is consistent with the Veteran's description of events first reported to VA during his July 2004 hospitalization.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

In support of his appeal, the Veteran has submitted a June 2014 opinion letter authored by both his treating VA psychiatrist and clinical psychologist.  The Veteran was described as having a severe bipolar condition, and offered their "strong opinion that [the Veteran's] training and experiences as an Army Ranger have contributed significantly to his current difficulties with his bipolar disorder." 

On the other hand, a July 2014 VA examiner offered opinion that the Veteran's symptoms were less likely as not caused by military service as the onset of symptoms occurred after military service.

The Board finds that the evidence is at least evenly balanced as to whether the Veteran's bipolar disorder is causally related to active duty service.  In this respect, there are opinions for and against the claim which are equally persuasive.  Notably, the July 2014 VA examiner opinion does not specifically consider the witness observations of behavioral problems which began in service (or the fact that that in-service mental health treatment records may not have been stored with the service treatment records due to no fault of the Veteran).  On the other hand, the VA treating physicians have attributed the Veteran's bipolar disorder to his training and experiences as an Army Ranger.  There is a similar observation in the initial July 2004 VA hospitalization records.  Notably, the VA treating physicians are deemed to have familiarity with the Veteran's history of VA treatment.

As the evidence is equally balanced, by law, reasonable doubt is resolved in the Veteran's favor, see 38 U.S.C.A. § 5107(b), and entitlement to service connection for bipolar disorder is warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").



ORDER

The application to reopen the claim for service connection for bipolar disorder is granted.

Service connection for bipolar disorder is granted.




______________________________________________
T.  Mainelli
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


